UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4187



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MITCHELL GATEWOOD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-96-177)


Submitted:   November 21, 2003            Decided:    March 25, 2004


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Culler, CULLER & CULLER, P.A., Charlotte, North
Carolina, for Appellant. Jennifer Marie Hoefling, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mitchell Gatewood appeals from the district court’s order

revoking his supervised release and imposing an eleven-month prison

term.    Gatewood’s counsel filed a brief pursuant to Anders v.

California,      386   U.S.   738    (1967),     stating     that   there      were   no

meritorious grounds for appeal but raising two issues: (1) whether

the district judge failed to consider the availability of substance

abuse treatment programs before revoking Gatewood’s supervised

release; and (2) whether the imposition of an eleven-month sentence

was unreasonable.       Gatewood was advised of his right to file a pro

se supplemental brief but has declined to do so.

            We have reviewed the record on appeal and conclude that

the   district     court    did    not   abuse      its   discretion     by   revoking

Gatewood’s    supervised          release     and    imposing      an    eleven-month

sentence.    See United States v. Davis, 53 F.3d 638, 642 (4th Cir.

1995) (providing standard of review).

            In accordance with the requirements of Anders, we have

reviewed    the    entire     record     in   this    case   and    have      found   no

meritorious       issues    for    appeal.       Accordingly,       we    affirm      the

revocation    of    Gatewood’s       supervised       release   and      eleven-month

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.           If the client requests that a petition

be filed, but counsel believes that such a petition would be


                                         - 2 -
frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -